   

Case 1:17-cv-09348-GBD Document 14 Filed 04/01/21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAVINO DEL BENE U.S.A., INC.,

Plaintiff, a
-against- : ORDER

17 Civ. 9348 (GBD)
GLOBAL PRODUCE TRADE, INC.,

 

Defendant.

GEORGE B. DANIELS, United States District Judge:
The Clerk of the Court issued a certificate of default in the above-captioned case on May

30, 2018. Plaintiff shall move for entry of default judgment within thirty (30) days of this order.

 

Failure to do so will result in this case being closed.

Dated: April 1, 2021
New York, New York

SO ORDERED.

Gian b Daox&

G RGE DANIELS
Unted States District Judge

 

 
